 1   Dean Kawamoto (Bar No. 232032)                  John B. Sullivan (Bar No. 96742)
     dkawamoto@kellerrohrback.com                    jbs@severson.com
 2   Derek W. Loeser, admitted pro hac vice          Erik Kemp (Bar No. 246196)
 3   dloeser@kellerrohrback.com                      ek@severson.com
     KELLER ROHRBACK L.L.P.                          Kalama M. Lui-Kwan (Bar No. 242121)
 4   1201 Third Avenue, Suite 3200                   kml@severson.com
     Seattle, WA 98101-3052                          Gregory L. Huber (Bar No. 287865)
 5   Tel.: (206) 623-1900                            glh@severson.com
     Fax: (206) 623-3384                             Megan C. Kelly (Bar No. 251293)
 6                                                   mck@severson.com
 7   Thomas E. Loeser (Bar No. 202724)               Mary Kate Sullivan (Bar No. 180203)
     tomloeser@hbsslaw.com                           mks@severson.com
 8   HAGENS BERMAN SOBOL SHAPIRO                     SEVERSON & WERSON
     L.L.P.                                          A Professional Corporation
 9   1301 Second Ave, Suite 2000                     One Embarcadero Center, Suite 2600
     Seattle, WA 98101                               San Francisco, CA 94111
10
     Tel.: (206) 623-7292                            Tel.: (415) 398-3344
11   Fax: (206) 623-0594                             Fax: (415) 956-0439

12   Attorneys for Plaintiffs                        Attorneys for Defendants
     (Additional counsel listed on signature page)
13
                                  UNITED STATES DISTRICT COURT
14
                                 EASTERN DISTRICT OF CALIFORNIA
15                                    SACRAMENTO DIVISION

16
     EUGENIO AND ROSA CONTRERAS,
17   WILLIAM PHILLIPS, TERESA BARNEY,
     KEITH AND TERESA MARCEL, SHERLIE                No. 2:16-cv-00302-MCE-EFB
18   CHARLOT, JENNIE MILLER, and EDWARD
     YAGER, on behalf of themselves and all others   STIPULATED MOTION AND ORDER
19                                                   EXTENDING CASE SCHEDULE
     similarly situated,
20                                    Plaintiffs,

21          v.                                       Action Filed:   February 12, 2016
                                                     Trial Date:     TBD
22   NATIONSTAR MORTGAGE LLC, a Delaware
     Limited Liability Company; SOLUTIONSTAR,
23
     LLC (N/K/A XOME HOLDINGS LLC), a
24   Delaware Limited Liability Company; and
     DOES 1 through 1000,
25
                                      Defendants.
26
27
28
30   STIPULATION EXTENDING CASE SCHEDULE

31
 1          Plaintiffs Eugenio and Rosa Contreras, William Phillips, Teresa Barney, Keith and Teresa
 2   Marcel, Sherlie Charlot, Jennie Miller, and Edward Yager, on behalf of themselves and all others
 3
     similarly situated (“Plaintiffs”) and Defendants Nationstar Mortgage LLC and Solutionstar LLC
 4
     (“Nationstar”) (together, the “Parties”) by and through their respective counsel of record, hereby submit
 5
     this Stipulated Motion for entry of an amended case schedule as set forth below.
 6
 7          On January 4, 2019 the Court entered a stipulation and order setting certain case deadlines,

 8   including a class certification motion deadline of April 25, 2019. (ECF No. 71). On February 14, 2019,

 9   the Court entered an order granting in part and denying in part Defendants’ Motion to Dismiss and
10
     granted Plaintiffs 20 days, or until March 11, 2019, to file an Amended Complaint. (ECF No. 79).
11
     Plaintiffs did not file an Amended Complaint. Pursuant to the Stipulation and Order signed on March 20,
12
     2019, (ECF No. 82), Defendants’ deadline to file a response to the operative Second Amended
13
     Complaint is presently April 1, 2019. As set forth below, the Parties have agreed to extend this deadline
14
15   to April 15, 2019.

16          The current and proposed case deadlines are set forth in the chart below. Both before and since
17   entry of the January 4 stipulation and order the parties have been actively engaged in discovery and have
18
     been actively negotiating numerous outstanding discovery issues relating to both class certification
19
     discovery and merits discovery. Defendants have served Interrogatories, and Plaintiffs have served
20
     Requests for Production, Interrogatories, and two Rule 30(b)(6) deposition notices. Plaintiffs have now
21
22   taken two Rule 30(b)(6) depositions and three remain to be taken, but Plaintiffs require additional

23   document productions before the additional Rule 30(b)(6) depositions can be completed and before they

24   can prepare their class certification motion. Thus, given the fact that the class certification deadline is
25   April 25, 2019, but the Answer has not yet been filed, and the parties are still engaged in numerous
26
     ongoing discovery negotiations such that Plaintiffs may be required to file a motion to compel, the
27
28
30   STIPULATION AND ORDER SETTING CASE SCHEDULE - 1

31
 1   parties believe that an extension of all the case deadlines by six months will help ensure the fair and
 2   efficient litigation of this case.
 3
             This Stipulation is the third extension of the case schedule and is made with good cause and
 4
     without prejudice to, or waiver of, any rights or defenses otherwise available to the Parties in this action.
 5
     The Parties therefore respectfully request the Court grant this Stipulated Motion and extend the case
 6
 7   deadlines as follows.

 8                               Event                         Current Deadlines         Proposed New or
                                                                                            Extended
 9
                                                                                            Deadlines
10       Deadline to File Answer to Second Amended                   04/01/19                04/15/2019
         Complaint
11
         Class Certification Amended Expert Report                                           8/15/2019
12       Deadline
13       Class-Certification Expert Discovery Cutoff                04/11/2019               9/13/2019

14       Plaintiffs’ Deadline to File Motion for Class              04/25/2019               10/4/2019
         Certification
15       Defendants’ Opposition to Plaintiffs’ Motion               05/22/2019               11/15/2019
16       for Class Certification
         Plaintiffs’ Reply in Support of Motion for Class           06/07/2019               12/13/2019
17       Certification
18       Merits discovery cutoff                                    09/13/2019               3/20/2020
19       Disclosure of Expert Witnesses and Information             10/11/2019               4/17/2020
         Required by Rule 26(a)(2)
20
         Rebuttal Expert Reports                                    11/15/2019               5/22/2020
21       Expert Discovery Cutoff                                    12/27/2019               6/26/2020
22       Deadline for Parties to File Dispositive Motions           01/24/2020               7/24/2020
23       Deadline for Parties to File Motions in Limine       Set by Court once trial    Set by Court once
                                                                    date is set           trial date is set
24
         Final Pretrial Conference                            Set by Court once trial    Set by Court once
25                                                                  date is set           trial date is set
         Trial Date                                           Set by Court once trial    Set by Court once
26
                                                                    date is set           trial date is set
27
28
30   STIPULATION AND ORDER SETTING CASE SCHEDULE - 2

31
 1   DATED this 29th day of March, 2019.
 2                                         By /s/ Laura R. Gerber
                                               Dean Kawamoto (Bar No. 232032)
 3
                                               dkawamoto@kellerrohrback.com
 4                                             Derek W. Loeser, admitted pro hac vice
                                               dloeser@kellerrohrback.com
 5                                             Gretchen S. Obrist, admitted pro hac vice
                                               gobrist@kellerrohrback.com
 6                                             Laura R. Gerber, admitted pro hac vice
                                               lgerber@kellerrohrback.com
 7
                                               Rachel Morowitz, admitted pro hac
 8                                             rmorowitz@kellerrohrback.com
                                               KELLER ROHRBACK L.L.P.
 9                                             1201 Third Ave, Suite 3200
                                               Seattle, WA 98101
10                                             Tel: (206) 623-1900
11
                                               Thomas E. Loeser (Bar No. 202724)
12                                             toml@hbsslaw.com
                                               HAGENS BERMAN SOBOL SHAPIRO L.L.P.
13                                             1301 Second Avenue, Suite 2000
                                               Seattle, WA 98101
14                                             Tel: (206) 623-7292
15
                                               Attorneys for Plaintiffs
16
                                           By /s/ Megan C. Kelly________________
17                                             John B. Sullivan (Bar No. 96742)
                                               jbs@severson.com
18                                             Erik Kemp (Bar No. 246196)
19                                             ek@severson.com
                                               Kalama M. Lui-Kwan (Bar No. 242121)
20                                             kml@severson.com
                                               Megan C. Kelly (Bar No. 251293)
21                                             mck@severson.com
                                               Mary Kate Sullivan (Bar No. 180203)
22
                                               mks@severson.com
23                                             SEVERSON & WERSON
                                               A Professional Corporation
24                                             One Embarcadero Center, Suite 2600
                                               San Francisco, CA 94111
25                                             Tel.: (415) 398-3344
26
                                               Attorneys for Defendants
27
28
30   STIPULATION AND ORDER SETTING CASE SCHEDULE - 3

31
 1                                ATTESTATION REGARDING SIGNATURES
 2          I, Laura Gerber, attest that all signatories listed, and on whose behalf the filing is submitted,
 3
     concur in the filing’s content and have authorized the filing.
 4

 5
     DATED: March 29, 2019                                 /s/ Laura R. Gerber
 6                                                         Laura R. Gerber
 7
 8                                         CERTIFICATE OF SERVICE

 9          I hereby certify that on April 8, 2019, I electronically filed the foregoing with the Clerk of the
10
     Court using the CM/ECF system, which in turn sent notice to all counsel of record.
11
12                                                     /s/ Laura R. Gerber
                                                       Laura Gerber
13
14
15          IT IS SO ORDERED.

16   Dated: April 8, 2019
17
18

19
20
21
22
23
24
25
26
27
28
30   STIPULATION AND ORDER SETTING CASE SCHEDULE - 4

31
